 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      BIN LANG and ZIYI ZHOU, on behalf of a
      minor, B.L.,                                           NO. C19-1454RSL
 9                          Plaintiffs,
10
                                                             ORDER GRANTING LEAVE TO
                       v.                                    AMEND
11    BELLEVUE SCHOOL DISTRICT,
12                          Defendant.
13

14

15          This matter comes before the Court on plaintiffs’ “FRCP 15(a) Motion for Leave to
16
     Amend Complaint.” Dkt. # 8. The motion is both timely and unopposed: it is therefore
17
     GRANTED. Plaintiffs may, within fourteen days of the date of this Order, file an amended
18
     complaint in substantially the same form as Exhibit 1 to the Declaration of Lara Hruska (Dkt.
19

20   # 9-1 at 2-23).

21

22          Dated this 10th day of March, 2020.
23
                                              A
24                                            Robert S. Lasnik
                                              United States District Judge
25

26

27

28   ORDER GRANTING LEAVE TO AMEND - 1
